Citation Nr: 1634674	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  10-27 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, or in the alternative, secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel

INTRODUCTION

The Veteran served honorably from July 1968 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In April 2014, the Veteran testified before the undersigned Veterans Law Judge at a hearing via live videoconference.  A transcript of that hearing has been prepared and is associated with the Veteran's claims file.  

This matter previously came before the Board in July 2014, at which time the Board remanded the claim for further development.  The requested development has been completed and the matter is has been appropriately returned to the Board for further appellate review.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that recent correspondence from the Veteran's representative has raised an issue which requires a second remand.

VA's duty to assist requires it to provide a medical examination or obtain a medical opinion if the information and evidence of record does not contain sufficient medical evidence to decide the claim, but (A) contains evidence of a currently diagnosed disability; (B) establishes that the Veteran suffered an event, injury, or disease during active service; and (C) indicates that the claims disability or symptoms may be associated with the established event, injury or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4)(i) (2015).  

The Court of Appeals for Veterans Claims (Court) has held that the requirement that a disability "may be associated" with service or another service-connected disability is a "low threshold" standard.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  The law requires competent evidence of a disability or symptoms of a disability, but it does not require competent evidence of a nexus, only that the evidence indicates an associated between the disability and service or another service-connected disability.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. 
Cir. 2010).  

To date, the Veteran's claim for service connection has been developed as secondary to herbicide exposure.  In April 2016, the Veteran's representative submitted an Appellant's Brief in which it raised the question of service connection for diabetes mellitus, type II, secondary to PTSD.  In support of this, the representative cited to three separate internet articles which showed that there may be a connection between the two disabilities.  The representative asked that that if the evidential support was not in equipoise for an allowance, that the Board would remand this case for an opinion to take into account this argument and the additional treatise evidence cited in the April 2016 Brief.

The Veteran has a present diagnosis if diabetes mellitus, type II.  See, e.g., December 2009 lab report (noting a hemoglobin A1c test score of 7.5 and noting that this is high).  He is presently service connected for PTSD.  As the above articles indicate that the two disabilities "may be associated," the Board will remand the issue so that a VA examination may be obtained.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to assess his diabetes mellitus, type II, as secondary to PTSD. A complete copy of the claims folder, including a copy of the remand, should be made available to the examiner selected to conduct the examination, and should be reviewed prior to rendering any conclusions.

The examiner should conduct a complete examination of the Veteran and provide an answer to the following: 

Whether it is at least as likely as not that the Veteran's diabetes mellitus, type II, is caused by, or is otherwise etiologically related to, his service-connected PTSD.

If not, whether it is at least as likely as not that the Veteran's diabetes mellitus, type II, has been aggravated (worsened beyond its natural progression) by his service-connected PTSD.  

In reaching the above conclusions, the examiner should review, acknowledge, and discuss the articles cited by the Veteran's representative in the April 19, 2016 Appellate Brief.  All opinions must be accompanied by a thorough rationale, and should include citation to evidence of record, known medical principles, and medical treatise evidence.  

2. Thereafter, readjudicate the claim in light of all evidence of record.  If the benefit sought is not granted in full, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



